Exhibit 10.5
AIR PRODUCTS AND CHEMICALS, INC.
OFFICER’S CERTIFICATE
I, Lynn C. Minella, Senior Vice President of Human Resources and Communications
of Air Products and Chemicals, Inc. (the “Company”), pursuant to the authority
delegated to me in the attached Officer’s Certificate, do hereby amend the
Supplementary Pension Plan of Air Products and Chemicals, Inc., as Amended and
Restated Effective January 1, 2008 (the “Plan”), as follows:

1.   Effective 1 January 2008, the last sentence of Section 3.5(b) is amended to
read as follows: “The discount rate as described in Section 3.6(b)(ii), or
Section 3.9(b) if applicable, as it would have applied on the Annuity Starting
Date shall be used to adjust the delayed distributions to Key Employees.”   2.  
Effective 1 January 2008, at the end of Section 3.6, the following sentence is
added: “If the Employee elects an annuity under section (i) above and does not
elect the form of the annuity prior to the Annuity Starting Date, the Employee
shall be deemed to have elected Option B as set forth in Section 5.2 of the
Salaried Pension Plan, substituting the benefit determined under Section 3.2
above for the benefit determined under Article IV of the Salaried Pension Plan.”

                            Lynn C. Minella
   
 
  Date:        
 
     
 
   

 